DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-41 are canceled.  Claims 42-65 are pending and examined on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 54, 59 and 64 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 54, 59, and 64 recite the broad recitation LAG-3Ig fusion protein, and the claim also recites (IMP321)”which is the narrower statement of the range/limitation. When given the broadest reasonable interpretation a LAG-3Ig fusion protein is the entire LAG-3 protein fused to Ig. In contrast IMP321 is a dimer of the extracellular domain of LAG-3 fused to human IgG1 (Brignone et al, Journal of Immunology, 2007, vol. 179, pp. 4202-4211, reference of the IDS filed 7/1/2020, see page 4203, lines 1-4 under “Reagents”). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42-53, 55-58, 60-63 and 65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
a method of treating or ameliorating cancer comprising administration to a subject in need thereof, a derivative of LAG-3 protein which binds to an MHC II molecule and comprises a dimer of a 30 amino acid extra-loop sequence of SEQ ID NO:2 fused to an Fc region of an IgG1, and an anti-neoplastic agent which is a platinum based anti-neoplastic agent or a topoisomerase I inhibitor, to afford synergistically reduced tumor growth
 does not reasonably provide enablement for 
a method of treating or ameliorating cancer comprising administration to a subject in need thereof, a derivative of LAG-3 protein which binds to an MHC II molecule and  comprises a 30 amino acid extra-loop sequence of SEQ ID NO:2, and an anti-neoplastic agent which is a platinum based anti-neoplastic agent or a topoisomerase I inhibitor, to afford synergistically reduced tumor growth,  or 
a method of treating or ameliorating cancer comprising administration to a subject in need thereof, a derivative of LAG-3 protein which binds to a MHC II molecule and comprises a variant of the 30 amino acid extra-loop sequence of SEQ ID NO:2, wherein the variant comprises one or more conservative amino acid substitutions and has at least 70% sequence identity to SEQ ID NO:2, and an anti-neoplastic agent which is a platinum based anti-neoplastic agent or a topoisomerase I inhibitor, to afford synergistically reduced tumor growth.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The instant claims require that admisntration of the LAG-3 variant in combination with a platinum based anti-neoplastic agent or a topoisomerase I inhibitor provides a synergistic reduction in tumor growth.  
Brignone et al (Journal of Immunology, 2007, vol. 179, pp. 4202-4211, reference of the IDS filed 7/1/2020, see page 4203, lines 1-4 under “Reagents”) that IMP321 is a dimer of the extracellular domain of LAG-3 fused to human IgG1.  
Pollaro and Heinis (Med Chem Commun., 2010, vol. 1, pp. 319-324) teach that one of the main limitations of peptides as drug candidates  has been the short half-life  in circulation caused mainly by proteolytic cleavage and/or fast renal clearance (page 319, lines 1-3 of the second paragraph under “Introduction”).  Pollaro and Heinis teach that typically peptides are cleared from the bloodstream within minutes after i.v. administration (page 319, lines 1-2 under the heading “Clearance mechanisms of peptide drugs”).  Pollaro and Heinis teach that immunoglobulins of the subclasses IgG1, IgG2 and IgG4 have the longest half-lives of 2-3 weeks and thus are suited as carriers of peptides to extend circulation time (page 321, first column, lines 1-6)
The specification has demonstrated that (i) the combination of IMP321 and topotecan I resulted in a synergistic reduction of tumor growth in a mouse model of colorectal adenocarcinoma (Example 1), (ii) the combination of IMP321 and carboplatin or oxaliplatin resulted in a synergistic reduction of tumor growth in a mouse model of lymphoma (Examples 2 and 3), (iii) the combination of IMP321 and oxaliplatin resulted in a synergistic reduction of tumor growth in a mouse model of colon adenocarcinoma (example 4).
Pinto et al (Cancer Chemotherapy and Pharmacology, 2011, Vol. 67, pp. 275-284) teach 
That simultaneous and sequential combinations can result in an antagonistic interaction, synergism or additivity against tumor cells and that it is essential to evaluate combination chemotherapy by a preclinical evaluation.  
Thus, the synergism between the IMP321 and the topotecan I inhibitor or the platinum based anti-neoplastic agent would not have been expected without the demonstration of the result of the combination in Examples 2-4 of the specification.  The specification does not provide objective evidence that  admisntration of SEQ ID NO:2 or a variant of SEQ ID NO:2 which binds to MHC II and has 70% sequence identity to SEQ ID NO:2 without fusion to the IgG1 Fc would provide a synergistic antitumor response in vivo because it would not be expected that the effect of the administered peptide would be long enough to enhance the therapeutic effect of the topotecan I inhibitor or the anti-neoplastic platinum-based agent.
Further, the specification fails to teach the synergistic effect with topotecan I inhibitor or a platinum based anti-neoplastic with the variant which binds to MHC II and has 70% sequence identity to SEQ ID NO:2.  It is noted that the specification teaches that the affinity of a derivative of a LAG-3 protein to MHC II may be as low as 20% of that for the LAG-3 protein (page 7, lines 20-22) but fails to evaluate a variant  with affinity as low as 20% of that of LAG-3 in combination with the topotecan I inhibitor or the anti-neoplastic platinum agent to determine if a synergistic effect is observed.  Figure 13 teaches the location of the 30 amino acid extra-loop of SEQ ID NO:2 within the LAG-3 protein at residues 48-77.  The specification teaches that (i) His at position 56 may be substituted with Ala; (ii)  Arg position 73 may be substituted with Glu;  (iii) Arg at position 75 may be substituted with Ala or Glu; (iv) Arg at position 76 may be substituted with Glu (v); Tyr at position 77 may be substituted with Phe.  It is noted that altering all of these 5 position will result in a variant having 83% identity to SEQ ID NO:2, but the claims admit 70% identity to SEQ ID NO:2 and are not confined to positions 56, 73, 75, 76 and 77, but can occur anywhere in the peptide. It is further noted, that with the exception of the substitution of Phe for Tyr at position 77, none of the amino acid substitutions taught by the specification at residues 56, 73, 75 and 76 are conservative amino acid substitutions (Gomes et al, U.S. 2003/0087319, see page 3, Table 1) required by the instant claims.   Further Huard et al (PNAS, 1997, Vol. 94, pp. 5744-5749, reference of the IDS filed 7/1/2020, see Table 1) teach that the substitution of Ala for His at position 56 results in a decrease to 0.45 relative adhesion to MHC II and the substitution of Phe for Tyr at position 77 results in a decrease to 0.05 relative adhesion to MHC II.  Thus the substitutions contemplated by the specification include those that dramatically decrease binding to LAG-3. The specification fails to provide any teaching or guidance directed toward using weakly binding LAG-3 derivatives in the claimed methods which require synergism with topotecan I inhibitors and anti-neoplastic platinum agents against tumors in vivo.
It is noted that claim 53 is included with this rejection because it encompasses  the variant of the 30 amino acid extra loop sequence of SEQ ID NO:2  having at least 70% sequence identity to SEQ ID NO:2 fused to an Fc sequence.
Claims 51, 57 and 62 requires that the derivative of the LAG-3 protein comprises an amino acid sequence that has at least 90% sequence identity with domain 1 and optionally domain 2 of the LAG-3 protein.  Claims 52, 58 and 63 require that the derivative of the LAG-3 protein comprises an amino acid sequence that has at least 90% sequence identity with domains 1, 2, 3 and optionally 4 of the LAG-3 protein.  The specification fails to provide any guidance or teachings regarding the particular positions in D2, D3 and D4 that are tolerant of substitution with retention of the ability to bind MHC II and the ability to provide a synergistic interaction with topoisomerase I inhibitor and anti-neoplastic platinum compounds.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 42-50, 53-56, 59-61, 64 and 65 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No.10,736,940. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the instant claims to the extent that the LAG-3 protein that is able to bind to MNC II comprises the IMP321 protein.

All claims are rejected.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643